Supplemental Order Permitting Service by Publication or by Personal Service or Registered Mailing:
On July 20, 1993, an order permitting service by publication or registered mailing was issued in this action. That order inadvertently omitted the option of personal service authorized by A.S.C.A. § 43.0504 when service of process is to be made upon a party who is not an inhabitant or found in American Samoa. This order supplements the order of July 20, 1993, to address this oversight.
When personal service cannot be made upon a respondent in a divorce action within American Samoa, service of process must be made pursuant to A.S.C.A. §§43.0501-43.0504. An application for an order authorizing issuance of a notice for service by publication, supported by an affidavit or another acceptable, verified statement of nonresidency or unknown residency, is required. The court order granting the application authorizes service by publication, in compliance with A.S.C.A. §§ *15243.0302 and 43.0503, or service by either personal service or registered mailing, pursuant to A.S.C.A. § 43.0504.
Good cause appearing, IT IS ORDERED that, in accordance with A.S.C.A. § 43.0504 and T.C.R.C.P. Rules 4(c) and (e), service of process by publication is also not necessary if this order, the order of July 20, 1993, and the petition are served by a person, who is not less than 18 years of age and is not a party to this action, on respondent in person at least two months and 10 days before trial and proof of such service by the process server’s affidavit is*filed in this action.